September 16, 2014




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                      KATHERINE MILLIKEN, Appellant

NO. 14-13-00710-CV                          V.

                        MICHAEL TUROFF, Appellee
                     ________________________________

      This cause, an appeal from the judgment in favor of appellee, Michael
Turoff, signed May 13, 2013, was heard on the transcript of the record. We have
inspected the record and find no error in the judgment. We order the judgment of
the court below AFFIRMED.

      We order appellant, Katherine Milliken, to pay all costs incurred in this
appeal.

      We further order this decision certified below for observance.